NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YINGYU JIN, AKA Young Ok Kim,                   No.    15-70836

                Petitioner,                     Agency No. A088-289-167

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Yingyu Jin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Jin’s testimony and her household registration

regarding whether she had ever worked in China; inconsistencies regarding why

and how she updated her household registration; and her demeanor. Id. at 1044

(adverse credibility finding must be based on the totality of the circumstances);

Huang v. Holder, 744 F.3d 1149, 1153-54 (9th Cir. 2014) (an adverse credibility

determination based on the alien’s demeanor should be afforded special deference

because such assessments are often based on nonverbal cues and thus, the IJ is best

suited to make demeanor determinations). Jin’s explanations do not compel a

contrary conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)

(agency not required to accept explanations for inconsistencies). In the absence of

credible testimony, Jin’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Jin’s CAT claim

because it was based on the same evidence found not credible, and Jin does not

point to any other evidence in the record that compels the conclusion that it is more


                                          2                                   15-70836
likely than not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-70836